             Case 3:19-cv-02481-JSC Document 11 Filed 08/16/19 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8
                      NORTHERN DISTRICT OF CALIFORNIA
9

10   JOHN WATERMAN, individually and                            Case No.:
     on behalf of all others similarly                          3:19-cv-02481-JSC
11
     situated,                                                  NOTICE OF VOLUNTARY
12   Plaintiff,                                                 DISMISSAL OF ENTIRE
13
     vs.                                                        ACTION WITHOUT
     MANASSEH JORDAN MINISTRIES                                 PREJUDICE.
14   and DOES 1 through 10, inclusive, and
15   each of them,
     Defendants.
16

17         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
18   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
19   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
20   motion for summary judgment. Accordingly, this matter may be dismissed
21   without prejudice and without an Order of the Court.
22
           Respectfully submitted this 16th Day of August, 2019.
23

24

25
                                            By: s/Todd M. Friedman Esq.
26
                                                 Todd M. Friedman
27                                              Attorney For Plaintiff
28




                                      Notice of Dismissal - 1
             Case 3:19-cv-02481-JSC Document 11 Filed 08/16/19 Page 2 of 2




1

2

3                            CERTIFICATE OF SERVICE
4
     Filed electronically on August 16, 2019, with:
5

6    United States District Court CM/ECF system
7
     Notification sent electronically on August 16, 2019, to:
8

9    To the Honorable Court, all parties and their Counsel of Record
10

11   s/ Todd M. Friedman
12    Todd M. Friedman
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
